Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 01/21/2021. Claims 1, 11 have been amended. Claims 4, 14 have been canceled. Claims 1-3, 6-13, 16-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 teaches “a multi-dimensional feature vector of the participant comprising…a fourth feature indicating a health preference” and “determine, based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature vectors of a plurality of healthcare expense prediction models 
Claims 2-3, 6-10 are rejected as being dependent on claim 1.
Claims 12-13, 16-20 are rejected as being dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites “determine the first amount of funds to allocate per time period to the healthcare tax benefit account using  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feinschreiber et al. (U.S. Patent App. Pub. No. US 2014/0006050 A1, hereinafter referred to as "Feinschreiber") in view of Schulz et al. (U.S. Patent No. US 8,504,461 B1, hereinafter referred to as "Schulz"), Hu et al. (U.S. Patent App. Pub. No. US 2011/0231336 A1, hereinafter referred to as "Hu"), and Zayas (U.S. Patent App. Pub. No. US 2010/0011427 A1).
Regarding (currently amended) claim 1, Feinschreiber teaches a system to allocate resources using an information technology infrastructure (Feinschreiber: ¶ 0009), comprising: 
a communication interface (Feinschreiber: ¶ 0028, i.e., “graphical user interface ("GUI")”) executed by one or more processors of a server (Feinschreiber: ¶ 0104-0108) and configured to receive financial data indicating a financial snapshot of a participant of a client device (Feinschreiber: ¶ 0028, i.e., “the GUI receives input from the participant to confirm…the participant's salary 100, their current federal tax rate 101 and their current state tax rate 102”) and health data of the participant (Feinschreiber: ¶ 0029, i.e., “the GUI provides a sliding tool 104 that allows the participant to estimate out-of-pocket medical expenses…as low 105, medium 106, high 107 or max 108…the sliding tool 104 set at medium 106 out-of-pocket expenses provides the guidance 110 that this perceived level of expenses is related to "a minor condition that requires routine prescriptions and office visits."”) to predict lifetime healthcare expenses of the participant (Feinschreiber: figure 2, i.e., Examiner interprets the “$11,108” calculated as the “Projected Growth by Age 65” for “HSA" as the claimed lifetime healthcare expenses; ¶ 0034); 
a forecast engine executed by the server and configured to: 
generate a multi-dimensional feature vector of the participant (Feinschreiber: figure 7, i.e., Examiner interprets the table describing the parameters of the user’s “Accounts” as the claimed multi-dimensional feature vector; ¶ 0040, i.e., “the server 420 may pull information from a database 410 related to relevant parameters”; ¶ 0045) comprising a first feature indicating demographic information (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…personal household information such as age”), a second feature indicating a healthcare spend amount (Feinschreiber: figure 1, i.e., the user can “Estimate Your 2013 Out-of-Pocket Medical Expenses” by using the slider tool; ¶ 0029, i.e., “the sliding tool 104 may further provide a dollar value for each of these perceived expenses”), a third feature indicating a health savings account contribution amount (Feinschreiber: figure 2, i.e., the user can indicate “Your Contribution” using the slider tool 207; ¶ 0030, i.e., “the GUI representation of the savings hierarchy 213 is defaulted to the client's current contribution amount election”; ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…current contributions to benefit or financial accounts”), and a fourth feature indicating a health preference (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's health plan information…health care utilization or expenses”), …; 
(Feinschreiber: figure 2, i.e., Examiner interprets the “$11,108” calculated as the “Projected Growth by Age 65” for “HSA" as the claimed lifetime healthcare expenses; ¶ 0034); 
identify, responsive to determining the predicted lifetime healthcare expenses, lifetime non-healthcare expenses of the participant (Feinschreiber: figure 2, i.e., Examiner interprets the “$14,595” calculated as the “Projected Growth by Age 65” for “401(k)" as the claimed lifetime non-healthcare expenses; figure 8, i.e., “Max out 401(k) and contribute to IRA if possible” 890 is after “Max out HSA till the contribution limit” 860; ¶ 0034; ¶ 0047); 
perform a lookup in a database to identify a healthcare tax benefit account of the participant to provide funds towards the predicted lifetime healthcare expenses of the participant and a non-healthcare tax benefit account of the participant to provide funds towards lifetime non-healthcare expenses of the participant (Feinschreiber: ¶ 0040, i.e., “the savings optimizer server pulls or retrieves further information about the participant from various databases 410. For example, the server 420 may pull information from a database 410 containing the participant's healthcare account information or retirement account”; ¶ 0041, i.e., “the computer device can retrieve information 410 identifying a plurality of financial accounts 520 associated with the participant”); 
determine, based on the predicted lifetime healthcare expenses of the participant, a first amount of funds to allocate per time period to the healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213” as the claimed first amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”); 
(Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…allocated to max out the participant's potential 401(k) contribution for the current year 204” as the claimed second amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”); and 
the communication interface further configured to: 
provide, for presentation via an interactive user interface, the first amount of funds to allocate to the healthcare tax benefit account (Feinschreiber: figure 2, i.e., Examiner interprets the contribution amount displayed on the slider 207 at position 3 on the savings hierarchy “Max Out HSA For Future Medical Expenses” 203 as the claimed first amount; ¶ 0030, i.e., “the indicator 205 may default to a position on the savings hierarchy 213”; ¶ 0033, i.e., “the contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213”) and the second amount of funds to allocate to the non-healthcare tax benefit account (Feinschreiber: figure 2, i.e., Examiner interprets the contribution amount displayed on the slider 207 at position 4 on the savings hierarchy “Max Out Your 401(k) Contribution” 204 as the claimed second amount; ¶ 0030, i.e., “the indicator 205 may default to a position on the savings hierarchy 213”; ¶ 0033, i.e., “the contribution amount…allocated to max out the participant's potential 401(k) contribution for the current year 204”), the interactive user interface including a control object configured to i) receive an input to adjust the first amount, and ii) responsive to receiving the input to adjust the first amount, updating a total amount of funds projected to be (Feinschreiber: figure 2, i.e., Examiner interprets the slider 207 as the claimed control object; ¶ 0033-0034); and 
Yet, Feinschreiber does not explicitly teach, but Schulz teaches, in the same field of endeavor,
generate a multi-dimensional feature vector of the participant..., the multi-dimensional feature vector generated based on the received financial data and the health data of the participant (Schulz: column 5, lines 43-59; column 6, lines 44-55, i.e., Examiner interprets the content of the data is not functionally related to the generation of a multi-dimensional feature vector based on the participant’s data and does not distinguish the claimed invention from the prior art. Schulz teaches an “mxn matrix of investor health measures,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could include the claimed financial data of the participant), the health data including at least one of diet information, fitness information, or exercise information (Schulz: column 5, lines 56-59, i.e., “the health measures may include weight, body mass index (or other measures of body composition), cholesterol levels, blood glucose levels, blood pressure, or smoking status”); 
select…a healthcare expense prediction model…to predict the future healthcare expenses of the participant (Schulz: column 7, lines 41-65, i.e., Examiner interprets the content of the expenses is not functionally related to the identification of a model to predict expenses and does not distinguish the claimed invention from the prior art. Schulz teaches a “morbidity migration model…used to determine a portfolio allocation and payouts to investors such that there are sufficient funds to make payouts to investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could be regarding healthcare), the healthcare expense prediction model generated by the server using financial data and health data of a plurality of participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 5, lines 43-59; column 7, lines 30-43); 
access, by a machine learning engine executed by the server (Schulz: column 13, lines 26-29), a plurality of data records of the plurality of participants, the plurality of data records including the financial data and the health data of the plurality of participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 5, lines 43-59; column 7, lines 30-43); 
train, by the machine learning engine executing a machine learning training technique (Schulz: column 13, lines 26-29) configured to generate or train healthcare expense prediction models on an ongoing basis (Schulz: column 7, lines 38-40, i.e., i.e., “the morbidity migration model is updated as additional data about morbidity in populations becomes available”), the healthcare expense prediction model based at least in part on the financial data and at least one of the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 7, lines 26-44, i.e., Examiner interprets the content of the data is not functionally related to the model based on the data and does not distinguish the claimed invention from the prior art. Schulz teaches “the morbidity migration model is created…using longitudinal data” and “age, gender and other demographics as well as health measures X of the individual investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could include the claimed financial data and health data); 
receive, by the machine learning engine, one or more additional data records different from the plurality of data records previously accessed by the machine learning engine, the one or more additional data records associated with one or more of the plurality of participants or additional participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 7, lines 30-43, i.e., “the morbidity migration model is updated as additional data about morbidity in populations becomes available”); 
(Schulz: column 7, lines 38-40, i.e., “the morbidity migration model is updated as additional data about morbidity in populations becomes available”) to improve an effectiveness or efficiency of the forecast engine by reducing computing resources used by the forecast engine to determine resource allocation based on the updated healthcare expense prediction model relative to the previously trained healthcare expense prediction model (Schulz: column 3, lines 12-23; column 7, lines 38-40, i.e., Examiner interprets the reason for updating as intended use, which does not distinguish the claimed invention from the prior art; column 13, lines 24-25); 
determine, from the healthcare expense prediction model trained and updated by the machine learning engine using the multi-dimensional feature vector of the participant and based at least in part on the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants and the one or more additional data records, the predicted lifetime healthcare expenses of the participant (Schulz: column 7, lines 41-65, i.e., Examiner interprets the content of the expenses is not functionally related to the identification of a model to predict expenses and does not distinguish the claimed invention from the prior art. Schulz teaches a “morbidity migration model…used to determine a portfolio allocation and payouts to investors such that there are sufficient funds to make payouts to investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could be regarding healthcare; column 9, lines 50-66, i.e., Examiner interprets “the amount of time between time 1 and time 2 can be any amount of time” to include the claimed lifetime); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include health data, accessing, by a machine learning engine, a plurality of data records of a plurality of participants, training a model, and updating a trained model based on additional data records, as taught by Schulz, within the system of Feinschreiber, with the motivation to “incentivize individuals to maintain and improve health over time” (Schulz: column 1, lines 13-16).
Yet, Feinschreiber and Schulz do not explicitly teach, but Hu teaches, in the same field of endeavor,
(Hu: ¶ 0054, i.e., “fx_known denotes the subset of features that are known before the project starts”) and values of corresponding features of corresponding multi-dimensional feature vectors (Hu: ¶ 0057, i.e., “N points in Rn (i.e., all data points representing feature vectors of historical projects)”) of a plurality of healthcare expense prediction models stored in a database (Hu: ¶ 0013), a similarity metric between the multi-dimensional feature vector and the plurality of healthcare expense prediction models (Hu: ¶ 0063, i.e., Examiner interprets the content of the prediction models (i.e., healthcare expense prediction models) is not functionally related to the determination of a similarity metric between values of a given dataset and a plurality of models and does not distinguish the claimed invention from the prior art. Hu teaches determining the “distance metric” of a “point on the manifold, with respect to the known set of features,” which in the context of Feinschreiber and Schulz, a person having ordinary skill in the art would have understood could be belonging to the claimed healthcare expense prediction models); 
select, responsive to the similarity analysis, a healthcare expense prediction model with a highest rank based on the similarity metric (Hu: ¶ 0061, i.e., Examiner interprets “finding a closest point on the manifold” as the claimed selection of a model with a highest rank because it is based on the “distance metric” of a “point on the manifold, with respect to the known set of features”) corresponding to the plurality of healthcare expense prediction models to predict the future healthcare expenses of the participant (Hu: ¶ 0061, i.e., “finding a closest point on the manifold, with respect to the known set of features”; ¶ 0106, i.e., Examiner interprets the content of the prediction models (i.e., healthcare expense prediction models) is not functionally related to the selection of a prediction model with a highest rank based on the similarity metric and does not distinguish the claimed invention from the prior art. Hu teaches “once the closest point 902 on the manifold has been identified…forecast to the effect that the given project will realize its $1.5M as 100K,” which in the context of Feinschreiber and Schulz, a person having ordinary skill in the art would have understood could be the claimed healthcare expenses)…; 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination, based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature vectors, a similarity metric between the multi-dimensional feature vector and the plurality of prediction models and selection of a model with a highest rank based on the similarity metric, as taught by Hu, with the system of Feinschreiber and Schulz, with the motivation of “improving prediction of how certain events will be realized” (Hu: ¶ 0002).
Yet, Feinschreiber, Schulz, and Hu do not explicitly teach, but Zayas teaches, in the same field of endeavor,
the communication interface further configured to: 
initiate a countdown timer for the interactive user interface configured to manage network security by disabling input via the interactive user interface responsive to expiration of the countdown timer (Zayas: ¶ 0035, i.e., “If the user is authenticated, steps 505 and 506 are carried out by the storage device. In step 505, the storage device unlocks portions of its storage media, e.g., HDD partitions, associated with the user, and enables them for access by the host. In step 506, a timer, which is used in conjunction with the method of FIG. 6, is set”; ¶ 0036, i.e., “the information storage device disables portions of its storage that have been enabled for access by a user if…the requisite time has elapsed”; ¶ 0037, i.e., “if the timer exceeds the predetermined maximum value, portions of the information storage device that have been enabled for access by the user is disabled or locked”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the countdown timer, as taught by Zayas, with the system of Feinschreiber, Schulz, and Hu, with the motivation of “protecting contents of an information storage device” (Zayas: ¶ 0008).
Regarding (previously presented) claim 3, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 1, wherein the server is further configured to: 
(Zayas: ¶ 0035, i.e., “If the user is authenticated, steps 505 and 506 are carried out by the storage device. In step 505, the storage device unlocks portions of its storage media, e.g., HDD partitions, associated with the user, and enables them for access by the host. In step 506, a timer, which is used in conjunction with the method of FIG. 6, is set”); 
initiate the countdown timer responsive to enabling the interactive user interface to receive the financial data and the health data (Zayas: ¶ 0035, i.e., “If the user is authenticated, steps 505 and 506 are carried out by the storage device. In step 505, the storage device unlocks portions of its storage media, e.g., HDD partitions, associated with the user, and enables them for access by the host. In step 506, a timer, which is used in conjunction with the method of FIG. 6, is set”); and 
disable input via the interactive user interface responsive to expiration of the countdown timer (Zayas: ¶ 0036, i.e., “the information storage device disables portions of its storage that have been enabled for access by a user if…the requisite time has elapsed”; ¶ 0037, i.e., “if the timer exceeds the predetermined maximum value, portions of the information storage device that have been enabled for access by the user is disabled or locked”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 6, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 1, wherein the server is further configured to: 
input the multi-dimensional feature vector into the healthcare expense prediction model to output the predicted lifetime healthcare expenses of the participant (Schulz: column 7, lines 41-65, i.e., Examiner interprets the content of the expenses is not functionally related to the identification of a model to predict expenses and does not distinguish the claimed invention from the prior art. Schulz teaches a “morbidity migration model…used to determine a portfolio allocation and payouts to investors such that there are sufficient funds to make payouts to investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could be regarding healthcare; column 9, lines 50-66, i.e., Examiner interprets “the amount of time between time 1 and time 2 can be any amount of time” to include the claimed lifetime), the predicted lifetime healthcare (Schulz: column 6, lines 21-30; column 6, lines 58-66).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 7, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 1, wherein the server is further configured to: 
determine the first amount of funds to allocate per time period to the healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213” as the claimed first amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”) using a first feature indicating demographic information (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…personal household information such as age”), a second feature indicating a healthcare spend amount (Feinschreiber: figure 1, i.e., the user can “Estimate Your 2013 Out-of-Pocket Medical Expenses” by using the slider tool; ¶ 0029, i.e., “the sliding tool 104 may further provide a dollar value for each of these perceived expenses”), a third feature indicating a health savings account contribution amount (Feinschreiber: figure 2, i.e., the user can indicate “Your Contribution” using the slider tool 207; ¶ 0030, i.e., “the GUI representation of the savings hierarchy 213 is defaulted to the client's current contribution amount election”; ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…current contributions to benefit or financial accounts”), and a fourth feature indicating a health preference (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's health plan information…health care utilization or expenses”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are 
Regarding (original) claim 8, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 1, wherein the server is further configured to: 
determine the second amount of funds to allocate per time period to the non-healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “the contribution amount…allocated to max out the participant's potential 401(k) contribution for the current year 204” as the claimed second amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”) using a first feature indicating demographic information (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…personal household information such as age”), a second feature indicating a non-healthcare spend amount (Schulz: column 5, lines 43-49, i.e., Examiner interprets the “information about the inventor's purchases (e.g., dates of purchase, amounts, contributions, adjustments)” as including the claimed non-healthcare spend amount), and a third feature indicating a non-health retirement account contribution amount (Feinschreiber: figure 2, i.e., the user can indicate “Your Contribution” using the slider tool 207; ¶ 0030, i.e., “the GUI representation of the savings hierarchy 213 is defaulted to the client's current contribution amount election”; ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…current contributions to benefit or financial accounts”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 9, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 1, wherein the server is further configured to: 
determine a first allocation priority associated with the healthcare tax benefit account (Feinschreiber: figure 2, i.e., the savings hierarchy 213 includes step 3 “Max Out HSA For Future Medical Expenses” 203 before step 4 “Max Out Your 401(k) Contribution” 204; ¶ 0043, i.e., “the savings hierarchy is, as previously described, a personalized step by step order for funding various financial accounts to optimize the participant's savings dollars and periodic contribution amount, where the order is dependent at least in part on the types of accounts associated with the participant”); and 
determine a second allocation priority associated with the non-healthcare tax benefit account, the second allocation priority less than the first allocation priority (Feinschreiber: figure 2, i.e., the savings hierarchy 213 includes step 4 “Max Out Your 401(k) Contribution” 204 after step 3 “Max Out HSA For Future Medical Expenses” 203; ¶ 0043, i.e., “the savings hierarchy is, as previously described, a personalized step by step order for funding various financial accounts to optimize the participant's savings dollars and periodic contribution amount, where the order is dependent at least in part on the types of accounts associated with the participant”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 10, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 9, wherein the server is further configured to: 
determine the first amount of funds to allocate to the healthcare tax benefit account based on the first allocation priority, the second allocation priority (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213” as the claimed first amount; ¶ 0043, i.e., Examiner interprets the determination of the “partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year” as the amount based on the allocation priorities), and the healthcare expense prediction model (Feinschreiber: ¶ 0041, i.e., “an exemplary process performed by the savings optimizer server for savings optimization”; ¶ 0044, i.e., Feinschreiber teaches the “[use of] the savings optimization engine…to generate the…contribution recommendations,” which in the context of Schulz, a person having ordinary skill in the art would have understood could be by using the claimed healthcare expense prediction model).

Regarding (currently amended) claim 11, Feinschreiber teaches a method of allocating resources using an information technology infrastructure (Feinschreiber: ¶ 0009), comprising: 
receiving, by a server including one or more processors (Feinschreiber: ¶ 0104-0108), financial data indicating a financial snapshot of a participant of a client device (Feinschreiber: ¶ 0028, i.e., “the GUI receives input from the participant to confirm…the participant's salary 100, their current federal tax rate 101 and their current state tax rate 102”) and health data of the participant (Feinschreiber: ¶ 0029, i.e., “the GUI provides a sliding tool 104 that allows the participant to estimate out-of-pocket medical expenses…as low 105, medium 106, high 107 or max 108…the sliding tool 104 set at medium 106 out-of-pocket expenses provides the guidance 110 that this perceived level of expenses is related to "a minor condition that requires routine prescriptions and office visits."”) to predict lifetime healthcare expenses of the participant (Feinschreiber: figure 2, i.e., Examiner interprets the “$11,108” calculated as the “Projected Growth by Age 65” for “HSA" as the claimed lifetime healthcare expenses; ¶ 0034); 
generating, by the server, a multi-dimensional feature vector of the participant (Feinschreiber: figure 7, i.e., Examiner interprets the table describing the parameters of the user’s “Accounts” as the claimed multi-dimensional feature vector; ¶ 0040, i.e., “the server 420 may pull information from a database 410 related to relevant parameters”; ¶ 0045) comprising a first feature indicating demographic information (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…personal household information such as age”), a second feature indicating a healthcare spend amount (Feinschreiber: figure 1, i.e., the user can “Estimate Your 2013 Out-of-Pocket Medical Expenses” by using the slider tool; ¶ 0029, i.e., “the sliding tool 104 may further provide a dollar value for each of these perceived expenses”), a third feature indicating a health savings account contribution amount (Feinschreiber: figure 2, i.e., the user can indicate “Your Contribution” using the slider tool 207; ¶ 0030, i.e., “the GUI representation of the savings hierarchy 213 is defaulted to the client's current contribution amount election”; ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…current contributions to benefit or financial accounts”), and a fourth feature indicating a health preference (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's health plan information…health care utilization or expenses”),…; 
determining, by the server…, the predicted lifetime healthcare expenses of the participant (Feinschreiber: figure 2, i.e., Examiner interprets the “$11,108” calculated as the “Projected Growth by Age 65” for “HSA" as the claimed lifetime healthcare expenses; ¶ 0034); 
identifying, by the server, lifetime non-healthcare expenses of the participant (Feinschreiber: figure 2, i.e., Examiner interprets the “$14,595” calculated as the “Projected Growth by Age 65” for “401(k)" as the claimed lifetime non-healthcare expenses; figure 8, i.e., “Max out 401(k) and contribute to IRA if possible” 890 is after “Max out HAS till the contribution limit” 860; ¶ 0034; ¶ 0047); 
performing, by the server, a lookup in a database to identify a healthcare tax benefit account of the participant to provide funds towards the predicted lifetime healthcare expenses of the participant and a non-healthcare tax benefit account of the participant to provide funds towards lifetime non-healthcare expenses of the participant (Feinschreiber: ¶ 0040, i.e., “the savings optimizer server pulls or retrieves further information about the participant from various databases 410. For example, the server 420 may pull information from a database 410 containing the participant's healthcare account information or retirement account”; ¶ 0041, i.e., “the computer device can retrieve information 410 identifying a plurality of financial accounts 520 associated with the participant”); 
determining, by the server, based on the predicted lifetime healthcare expenses of the participant, a first amount of funds to allocate per time period to the healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213” as the claimed first amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”); 
determining, by the server, based on the lifetime non-healthcare expenses of the participant, a second amount of funds to allocate per time period to the non-healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…allocated to max out the participant's potential 401(k) contribution for the current year 204” as the claimed second amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”); 
providing, by the server, for presentation via an interactive user interface, the first amount of funds to allocate to the healthcare tax benefit account (Feinschreiber: figure 2, i.e., Examiner interprets the contribution amount displayed on the slider 207 at position 3 on the savings hierarchy “Max Out HSA For Future Medical Expenses” 203 as the claimed first amount; ¶ 0030, i.e., “the indicator 205 may default to a position on the savings hierarchy 213”; ¶ 0033, i.e., “the contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213”) and the second amount of funds to allocate to the non-healthcare tax benefit account (Feinschreiber: figure 2, i.e., Examiner interprets the contribution amount displayed on the slider 207 at position 4 on the savings hierarchy “Max Out Your 401(k) Contribution” 204 as the claimed second amount; ¶ 0030, i.e., “the indicator 205 may default to a position on the savings hierarchy 213”; ¶ 0033, i.e., “the contribution amount…allocated to max out the participant's potential 401(k) contribution for the current year 204”), the interactive user interface including a control object configured to i) receive an input to adjust the first amount, and ii) responsive to receiving the input to adjust the first amount, updating a total amount of funds projected to be allocated to the healthcare tax benefit account (Feinschreiber: figure 2, i.e., Examiner interprets the slider 207 as the claimed control object; ¶ 0033-0034).
Yet, Feinschreiber does not explicitly teach, but Schulz teaches, in the same field of endeavor,
(Schulz: column 5, lines 43-59; column 6, lines 44-55, i.e., Examiner interprets the content of the data is not functionally related to the generation of a multi-dimensional feature vector based on the participant’s data and does not distinguish the claimed invention from the prior art. Schulz teaches an “mxn matrix of investor health measures,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could include the claimed financial data of the participant), the health data including at least one of diet information, fitness information, or exercise information (Schulz: column 5, lines 56-59, i.e., “the health measures may include weight, body mass index (or other measures of body composition), cholesterol levels, blood glucose levels, blood pressure, or smoking status”); 
selecting, by the server…, a healthcare expense prediction model…to predict the future healthcare expenses of the participant (Schulz: column 7, lines 41-65, i.e., Examiner interprets the content of the expenses is not functionally related to the identification of a model to predict expenses and does not distinguish the claimed invention from the prior art. Schulz teaches a “morbidity migration model…used to determine a portfolio allocation and payouts to investors such that there are sufficient funds to make payouts to investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could be regarding healthcare), the healthcare expense prediction model generated by the server using financial data and health data of a plurality of participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 5, lines 43-59; column 7, lines 30-43);
accessing, by the server executing a machine learning engine (Schulz: column 13, lines 26-29), a plurality of data records of the plurality of participants, the plurality of data records including the…health data of the plurality of participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 5, lines 43-59; column 7, lines 30-43); 
training, by the machine learning engine executing a machine learning training technique (Schulz: column 13, lines 26-29) configured to generate or train healthcare expense prediction models on an ongoing basis (Schulz: column 7, lines 38-40, i.e., i.e., “the morbidity migration model is updated as additional data about morbidity in populations becomes available”), the healthcare expense prediction model based at least in part on the financial data and at least one of the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 7, lines 26-44, i.e., Examiner interprets the content of the data is not functionally related to the model based on the data and does not distinguish the claimed invention from the prior art. Schulz teaches “the morbidity migration model is created…using longitudinal data” and “age, gender and other demographics as well as health measures X of the individual investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could include the claimed financial data and health data); 
receiving, by the machine learning engine, one or more additional data records different from the plurality of data records previously accessed by the machine learning engine, the one or more additional data records associated with one or more of the plurality of participants or additional participants (Schulz: figure 1, i.e., “Morbidity Migration Module” 106 receives input from “Investor Health And Accounts” 112 and “Actuarial And Population Health Data” 120; column 7, lines 30-43, i.e., “the morbidity migration model is updated as additional data about morbidity in populations becomes available”); 
updating, by the machine learning engine, the previously trained healthcare expense prediction model based on the one or more additional data records (Schulz: column 7, lines 38-40, i.e., “the morbidity migration model is updated as additional data about morbidity in populations becomes available”) to improve an effectiveness or efficiency of the forecast engine by reducing computing resources used by the server to determine resource allocation based on the updated healthcare expense prediction model relative to the previously trained healthcare expense prediction model (Schulz: column 3, lines 12-23; column 7, lines 38-40, i.e., Examiner interprets the reason for updating as intended use, which does not distinguish the claimed invention from the prior art; column 13, lines 24-25); 
determining, by the server from the healthcare expense prediction model trained and updated by (Schulz: column 7, lines 41-65, i.e., Examiner interprets the content of the expenses is not functionally related to the identification of a model to predict expenses and does not distinguish the claimed invention from the prior art. Schulz teaches a “morbidity migration model…used to determine a portfolio allocation and payouts to investors such that there are sufficient funds to make payouts to investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could be regarding healthcare; column 9, lines 50-66, i.e., Examiner interprets “the amount of time between time 1 and time 2 can be any amount of time” to include the claimed lifetime). 
The obviousness of combining the teachings of Feinschreiber and Schulz are discussed in the rejection of claim 1, and incorporated herein.
Yet, Feinschreiber and Schulz do not explicitly teach, but Hu teaches, in the same field of endeavor,
determining, by the server based on a similarity analysis between values of each of the features of the multi-dimensional feature vector (Hu: ¶ 0054, i.e., “fx_known denotes the subset of features that are known before the project starts”) and values of corresponding features of corresponding multi-dimensional feature vectors (Hu: ¶ 0057, i.e., “N points in Rn (i.e., all data points representing feature vectors of historical projects)”) of a plurality of healthcare expense prediction models stored in a database (Hu: ¶ 0013), a similarity metric between the multi-dimensional feature vector and the plurality of healthcare expense prediction models (Hu: ¶ 0063, i.e., Examiner interprets the content of the prediction models (i.e., healthcare expense prediction models) is not functionally related to the determination of a similarity metric between values of a given dataset and a plurality of models and does not distinguish the claimed invention from the prior art. Hu teaches determining the “distance metric” of a “point on the manifold, with respect to the known set of features,” which in the context of Feinschreiber and Schulz, a person having ordinary skill in the art would have understood could be belonging to the claimed healthcare expense prediction models);
selecting, by the server responsive to the similarity analysis, a healthcare expense prediction model (Hu: ¶ 0061, i.e., Examiner interprets “finding a closest point on the manifold” as the claimed selection of a model with a highest rank because it is based on the “distance metric” of a “point on the manifold, with respect to the known set of features”) corresponding to the plurality of healthcare expense prediction models to predict the future healthcare expenses of the participant (Hu: ¶ 0061, i.e., “finding a closest point on the manifold, with respect to the known set of features”; ¶ 0106, i.e., Examiner interprets the content of the prediction models (i.e., healthcare expense prediction models) is not functionally related to the selection of a prediction model with a highest rank based on the similarity metric and does not distinguish the claimed invention from the prior art. Hu teaches “once the closest point 902 on the manifold has been identified…forecast to the effect that the given project will realize its $1.5M as 100K,” which in the context of Feinschreiber and Schulz, a person having ordinary skill in the art would have understood could be the claimed healthcare expenses)…;
The obviousness of combining the teachings of Feinschreiber, Schulz, and Hu are discussed in the rejection of claim 1, and incorporated herein.
Yet, Feinschreiber, Schulz, and Hu do not explicitly teach, but Zayas teaches, in the same field of endeavor,
initiating, by the server, a countdown timer for the interactive user interface configured to manage network security by disabling input via the interactive user interface responsive to expiration of the countdown timer (Zayas: ¶ 0035, i.e., “If the user is authenticated, steps 505 and 506 are carried out by the storage device. In step 505, the storage device unlocks portions of its storage media, e.g., HDD partitions, associated with the user, and enables them for access by the host. In step 506, a timer, which is used in conjunction with the method of FIG. 6, is set”; ¶ 0036, i.e., “the information storage device disables portions of its storage that have been enabled for access by a user if…the requisite time has elapsed”; ¶ 0037, i.e., “if the timer exceeds the predetermined maximum value, portions of the information storage device that have been enabled for access by the user is disabled or locked”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 13, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 11, further comprising: 
generating, by the server, the interactive user interface with the countdown timer set to a predetermined time interval (Zayas: ¶ 0035, i.e., “If the user is authenticated, steps 505 and 506 are carried out by the storage device. In step 505, the storage device unlocks portions of its storage media, e.g., HDD partitions, associated with the user, and enables them for access by the host. In step 506, a timer, which is used in conjunction with the method of FIG. 6, is set”); 
initiating, by the server, the countdown timer responsive to enabling the interactive user interface to receive the financial data and the health data (Zayas: ¶ 0035, i.e., “If the user is authenticated, steps 505 and 506 are carried out by the storage device. In step 505, the storage device unlocks portions of its storage media, e.g., HDD partitions, associated with the user, and enables them for access by the host. In step 506, a timer, which is used in conjunction with the method of FIG. 6, is set”); and 
disabling, by the server, input via the interactive user interface responsive to expiration of the countdown timer (Zayas: ¶ 0036, i.e., “the information storage device disables portions of its storage that have been enabled for access by a user if…the requisite time has elapsed”; ¶ 0037, i.e., “if the timer exceeds the predetermined maximum value, portions of the information storage device that have been enabled for access by the user is disabled or locked”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 16, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 11, further comprising: 
inputting, by the server, the multi-dimensional feature vector into the healthcare expense prediction model to output the predicted lifetime healthcare expenses of the participant (Schulz: column 7, lines 41-65, i.e., Examiner interprets the content of the expenses is not functionally related to the identification of a model to predict expenses and does not distinguish the claimed invention from the prior art. Schulz teaches a “morbidity migration model…used to determine a portfolio allocation and payouts to investors such that there are sufficient funds to make payouts to investors,” which in the context of Feinschreiber, a person having ordinary skill in the art would have understood could be regarding healthcare; column 9, lines 50-66, i.e., Examiner interprets “the amount of time between time 1 and time 2 can be any amount of time” to include the claimed lifetime), the predicted lifetime healthcare expenses of the participant based on data associated with similar participants used to generate the healthcare expense prediction model (Schulz: column 6, lines 21-30; column 6, lines 58-66).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 17, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 11, further comprising: 
determining, by the server, the first amount of funds to allocate per time period to the healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213” as the claimed first amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”) using a first feature indicating demographic information (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…personal household information such as age”), a second feature indicating a healthcare spend amount (Feinschreiber: figure 1, i.e., the user can “Estimate Your 2013 Out-of-Pocket Medical Expenses” by using the slider tool; ¶ 0029, i.e., “the sliding tool 104 may further provide a dollar value for each of these perceived expenses”), a third feature indicating a health savings account contribution amount (Feinschreiber: figure 2, i.e., the user can indicate “Your Contribution” using the slider tool 207; ¶ 0030, i.e., “the GUI representation of the savings hierarchy 213 is defaulted to the client's current contribution amount election”; ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…current contributions to benefit or financial accounts”), and (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's health plan information…health care utilization or expenses”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 18, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 11, further comprising: 
determining, by the server, the second amount of funds to allocate per time period to the non-healthcare tax benefit account (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “the contribution amount…allocated to max out the participant's potential 401(k) contribution for the current year 204” as the claimed second amount; ¶ 0043, i.e., “determine partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year”; ¶ 0044, i.e., “inputs can include…healthcare utilization or expenses, and current contributions. In another aspect, these inputs also include inputs from the budget calculator 620, which may include, for example, healthcare spending costs, healthcare savings costs, and retirement savings costs…when the participant's budget is created…generate the…contribution recommendations”) using a first feature indicating demographic information (Feinschreiber: ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…personal household information such as age”), a second feature indicating a non-healthcare spend amount (Schulz: column 5, lines 43-49, i.e., Examiner interprets the “information about the inventor's purchases (e.g., dates of purchase, amounts, contributions, adjustments)” as including the claimed non-healthcare spend amount), and a third feature indicating a non-health retirement account contribution amount (Feinschreiber: figure 2, i.e., the user can indicate “Your Contribution” using the slider tool 207; ¶ 0030, i.e., “the GUI representation of the savings hierarchy 213 is defaulted to the client's current contribution amount election”; ¶ 0040, i.e., “the server 420 may pull inputs for calculations such as the participant's…current contributions to benefit or financial accounts”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 19, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 11, further comprising: 
determining, by the server, a first allocation priority associated with the healthcare tax benefit account (Feinschreiber: figure 2, i.e., the savings hierarchy 213 includes step 3 “Max Out HSA For Future Medical Expenses” 203 before step 4 “Max Out Your 401(k) Contribution” 204; ¶ 0043, i.e., “the savings hierarchy is, as previously described, a personalized step by step order for funding various financial accounts to optimize the participant's savings dollars and periodic contribution amount, where the order is dependent at least in part on the types of accounts associated with the participant”); and 
determining, by the server, a second allocation priority associated with the non-healthcare tax benefit account, the second allocation priority less than the first allocation priority (Feinschreiber: figure 2, i.e., the savings hierarchy 213 includes step 4 “Max Out Your 401(k) Contribution” 204 after step 3 “Max Out HSA For Future Medical Expenses” 203; ¶ 0043, i.e., “the savings hierarchy is, as previously described, a personalized step by step order for funding various financial accounts to optimize the participant's savings dollars and periodic contribution amount, where the order is dependent at least in part on the types of accounts associated with the participant”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 20, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 19, further comprising: 
determining, by the server, the first amount of funds to allocate to the healthcare tax benefit account based on the first allocation priority, the second allocation priority (Feinschreiber: ¶ 0033, i.e., Examiner interprets the “contribution amount…per paycheck to max out the HSA account to cover future medical expenses 203, i.e., meet the next step 203 in the savings hierarchy 213” as the claimed first amount; ¶ 0043, i.e., Examiner interprets the determination of the “partial amounts of this budget to allocate among the plurality of financial accounts based on the savings hierarchy for the remaining partial year” as the amount based on the allocation priorities), and the healthcare expense prediction model (Feinschreiber: ¶ 0041, i.e., “an exemplary process performed by the savings optimizer server for savings optimization”; ¶ 0044, i.e., Feinschreiber teaches the “[use of] the savings optimization engine…to generate the…contribution recommendations,” which in the context of Schulz, a person having ordinary skill in the art would have understood could be by using the claimed healthcare expense prediction model).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, and Zayas are discussed in the rejection of claim 1, and incorporated herein.
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feinschreiber et al. (U.S. Patent App. Pub. No. US 2014/0006050 A1, hereinafter referred to as "Feinschreiber") in view of Schulz et al. (U.S. Patent No. US 8,504,461 B1, hereinafter referred to as "Schulz"), Hu et al. (U.S. Patent App. Pub. No. US 2011/0231336 A1, hereinafter referred to as "Hu"), and Zayas (U.S. Patent App. Pub. No. US 2010/0011427 A1), as applied to claims 1, 3-4, 6-11, 13-14, 16-20, further in view of Skelly et al. (U.S. Patent App. Pub. No. US 2008/0010086 A1, hereinafter referred to as "Skelly").
Regarding (original) claim 2, Feinschreiber, Schulz, Hu, and Zayas teach the system of claim 1.
Yet, Feinschreiber, Schulz, Hu, and Zayas do not explicitly teach, but Skelly teaches, in the same field of endeavor, wherein the server is further configured to: 
generate the interactive user interface with an electronic survey comprising one or more input elements, the interactive user interface configured to receive the financial data and the health data (Skelly: figures 4-6a, i.e., an exemplary user interface allows user to input relevant data; ¶ 0039; ¶ 0042, i.e., “the user interacts…to provide content, which includes a series of queries that elicit the information provided by the user”; ¶ 0057, i.e., “a preferred user interface…has a layout that includes various icons, buttons, tabs, drop-down menus and other user-selectable fields adapted to receive input information relevant to the estimate calculator”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the electronic survey, as taught by Skelly, with the system of Feinschreiber, Schulz, Hu, and Zayas, with the motivation “to educate the user on factors which can influence costs, and to increase awareness of the need to plan and to save for future health care costs” (Skelly: ¶ 0010-0011)
Regarding (original) claim 12, Feinschreiber, Schulz, Hu, and Zayas teach the method of claim 11, further comprising: 
generating, by the server, the interactive user interface with an electronic survey comprising one or more input elements, the interactive user interface configured to receive the financial data and the health data (Skelly: figures 4-6a, i.e., an exemplary user interface allows user to input relevant data; ¶ 0039; ¶ 0042, i.e., “the user interacts…to provide content, which includes a series of queries that elicit the information provided by the user”; ¶ 0057, i.e., “a preferred user interface…has a layout that includes various icons, buttons, tabs, drop-down menus and other user-selectable fields adapted to receive input information relevant to the estimate calculator”).
The obviousness of combining the teachings of Feinschreiber, Schulz, Hu, Zayas, and Skelly are discussed in the rejection of claim 2, and incorporated herein.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/21/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, the claims “are directed to a technical solution to a technical problem, and thereby provide an improvement to technology”; “Applicants' Claims are directed to at least the following problem rooted in computer technology where it is challenging to allocate resources. In view of at least the above problems and challenges, the claims are directed to the computer rooted technology of an implementation for a technological improvement that provides improved forecasting capabilities for a forecast engine by using a machine learning technique”; “the claims are directed to a practical application of a judicial exception because they are directed to an improvement to the functioning of the computer itself”; the claim limitation “to improve an effectiveness or efficiency of the forecast engine by reducing computing resources used by the forecast engine to determine resource allocation based on the updated healthcare expense prediction model relative to the previously trained healthcare expense prediction model” “amounts to a technical solution to a technical problem that improves computer technology.”
Regarding the 103 rejections, Achin fails to teach the amended limitations (i.e., “determine, based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature vectors of a plurality of healthcare expense prediction models stored in a database, a similarity metric between the multi-dimensional feature vector and the plurality of healthcare expense prediction models”).
In response to Applicant’s argument that (a) regarding the 101 rejections, the claims “are directed to a technical solution to a technical problem, and thereby provide an improvement to technology”; “Applicants' Claims are directed to at least the following problem rooted in computer technology where it is challenging to allocate resources. In view of at least the above problems and challenges, the claims are directed to the computer rooted technology of an implementation for a technological improvement that provides improved forecasting capabilities for a forecast engine by using a machine learning technique”; “the claims are directed to a practical application of a judicial exception because they are directed to an improvement to the functioning of the computer itself”; the claim limitation “to improve an effectiveness or efficiency of the forecast engine by reducing computing resources used by the forecast engine to determine resource allocation based on the updated healthcare expense prediction model relative to the previously trained healthcare expense prediction model” “amounts to a technical solution to a technical problem that improves computer technology”: 
It is respectfully submitted that Examiner withdraws the 101 rejections of claims 1-3, 6-13, 16-20.
In response to Applicant’s argument that (b) regarding the 103 rejections, Achin fails to teach the amended limitations (i.e., “determine, based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature vectors of a plurality of healthcare expense prediction models stored in a database, a similarity metric between the multi-dimensional feature vector and the plurality of healthcare expense prediction models”):
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626